UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6515


EDDIE MURPHY,

                    Plaintiff - Appellant,

             v.

OFFICER LEROY CONRAD, CO II; OFFICER DEAN W. ROUNDS, SR., CO II;
OFFICER SHAWN MURRAY, CO II; OFFICER KEVAN WHETSTONE, CO II;
COLIN OTTEY, M.D.; JENNIFER GILES, R.N. at WCI,

                    Defendants – Appellees,

OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,

                    Party-in-Interest – Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-00246-GJH)


Submitted: June 20, 2017                                        Decided: June 23, 2017


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Eddie Murphy, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, Dorianne Avery Meloy, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, Christopher Michael Balaban,
Joseph Barry Chazen, Gina Marie Smith, MEYERS, RODBELL & ROSENBAUM, PA,
Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Eddie Murphy seeks to appeal the district court’s order granting summary

judgment to Officer Leroy Conrad, CO II; Officer Dean W. Rounds, Sr., CO II; Officer

Shawn Murray, CO II; and Officer Kevan Whetstone, CO II; the action remains pending

as to two other Defendants. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541, 545-46 (1949). The order Murphy seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. See Porter v. Zook, 803 F.3d 694, 696 (4th

Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                            3